HAZEL, District Judge.
This is an appeal by the importer from the decision of the Board of General Appraisers. The merchandise mentioned in the protest consists of 10 barrels of olive oil, upon which the collector charged a duty of 40 cents per gallon under paragraph 40 of the existing tariff act. Act July 24, 1897, c. 11, § 1, 30 Stat. 153 [U. S. Comp. St. 1901, p. 1629]. The importer claims that the merchandise is entitled to entry free of duty under paragraph 626. 30 Stat. 199 [U. S. Comp. St. 1901, p. 1685]. A decision adverse to the contention of the importer was rendered by the board solely upon the ground that he was unable to testify from which barrel a sample of the oil produced by him at the hearing was taken. Thereupon the appeal was perfected and further evidence was given in this court by both the importer and the government. Although the importer urges that the olive oil was not wholesome food and was chiefly used for manufacturing and chemical purposes, the proofs show that the merchandise at the time of the importation was a reasonably good quality of olive oil and that it-was edible. The sample of olive oil produced by the importer was not wholesome food, but I have an impression that such sample was exposed to the light and air, and hence its condition and purity was impaired. When it was brought into the United States it was edible, and therefore the collector’s classification was correct.